DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C 121:
Group 1, Claims 2-22, drawn to a method for forming and closing a plurality of penetrations in a blood vessel comprising: performing a diagnostic or an interventional procedure with catheters placed through the cephalad sheath and the caudal sheath; removing the catheters from the sheaths; positioning a distal region of a cephalad closure device through the cephalad penetration into the blood vessel lumen, wherein the caudal sheath does not mask imaging of the distal region of the cephalad closure device; closing the cephalad penetration with the cephalad closure device positioned through the cephalad penetration into the blood vessel lumen; positioning a distal region of a caudal closure device thorough the caudal penetration into the lumen of the blood vessel; and closing the caudal penetration with the caudal closure device positioned through the caudal penetration into the lumen of the blood vessel; classified in A61B17/0057.
Group 2, Claims 23-37, drawn to a method comprising further positioning the cephalad closure device such that once an occlusion element of the cephalad closure device is deployed, the occlusion element lies caudal to the distal end of the caudal sheath; closing the cephalad penetration with the occlusion element while the occlusion element lies proximate the cephalad penetration; positioning, after performance of the diagnostic or the interventional procedure, a distal end of a caudal closure device through a caudal penetration defined in a blood vessel, the caudal penetration being at the end of a caudal tissue tract that is formed from the skin surface to the lumen of the blood vessel; and closing the caudal penetration with an occlusion element while the occlusion element lies proximate the caudal penetration; classified in A61B2017/00676.
Inventions in all two groups are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect: (2) the inventions do not overlap in scope, i.e., are mutually exclusive: and (3} the inventions as claimed are not obvious variants. see MPEP § 806.05 (i).
In the instant case, the inventions as claimed have different modes of operation because the step of positioning the cephalad closure device such that once an occlusion element is deployed, the occlusion element lies caudal to a distal end of the caudal sheath… closing the caudal penetration with an occlusion element while the occlusion element lies proximate the caudal penetration of Group 2 is not  required in Group 1. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct far the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: The different techniques require separate search and consideration. Applicant is advised that the reply in this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed G7 CFR 1.143) and 0 identification of the claims encompassing The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. lithe reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of night to petition under 37 GFR 1.144. if claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.  Should applicant traverse on the ground that the inventions are not patentable distinct, applicant should submit evidence or identity such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. in ether instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103  pre-AlA 35 USC. 103(a) of the other invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699. The examiner can normally be reached Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VI X NGUYEN/Primary Examiner, Art Unit 3771